Davison, J.
This was a proceeding instituted by Cutler, the auditor of La Grange county, before the county board, to obtain an allowance in payment of his salary. The following is the cause of action:
“ The county of La Grange to Simon M. Cutler, Dr. September, 1852. To salary as auditor from the 1st of March to the 15th of June, being three months and fifteen days, at $700 per year.'..........$201 16
Credit, by incidental fees during that time ...... 7 55
$193 61”
The board having heard the case, ordered that Cutler, the auditor, should receive out of the school funds 117 dollars and 14 cents, being the amount of one-half of one per cent, allowed for the management of that fund, from March 2,1851, to March 2,1852; and also that he be allowed 76 dollars and 47 cents out of the county treasury, &e. From this decision the auditor appealed. In the Circuit Court, the cause was submitted upon an agreed case. The Court rendered judgment in favor,of Cutler for 117 dollars and 14 cents; and the county board appeals to this Court.
The validity of this judgment depends upon the construction to be given to an act of the legislature approved January 16,1849, and to the 5th section of another act, entitled “ an act to increase and extend the benefits of common schools,” approved January 17,1849. The former is a local law, applicable to La Grcmge county, and provides, 1. That the auditor of said county-shall receive 700 dollars per ammm, which sum shall be a full compensation for all services which he may perform as such officer. 2. It shall be his duty, upon the first Mondays in March and September, in each year, to make to the county board, in such form as it shall direct, a return in writing, embracing all the fees and emoluments of said office, and all compensation for labor in any manner received by him in, virtue of said office, for the half year ending at that time, which return shall be verified, &c. 3. It shall be the duty *356of said board to make half-yearly allowances to such auditor of such sum as will make his half-yearly salary equal to 350 dollars, to be paid out of the treasury of said county.
These provisions, it will be seen, fix the annual salary of the auditor of La Grange county, “for all services he may perform as such officer,” at 700 dollars. But the act approved January 17th, after requiring county auditors to perform the several duties, &c., which, prior to that time, belonged to the office of school commissioner, provides, that for the discharge of such duties, &c., they shall be allowed by the county board one-half of one per cent, upon the amount of school funds on loan in their respective counties. Acts of 1849, pp. 69,125.
This per centum, it is insisted, rightfully belonged to Gutter, in addition to the salary provided by the local,statute; and such was the decision of the Circuit Court. If this construction be the true one, that statute can not be carried into effect in accordance with its manifest intent; because it expressly enacts that 700 dollars per anmum shall be in full for all services the auditor, as such officer, may perform. Nor would the county board be able to settle the half-yearly salary of 350 dollars, because, in the performance of that duty, they are bound to take into consideration “ all the compensation for labor in any manner received by him in virtue of his office for such half year.”
Between the above statutes, there is no direct inconsistency, though it may be said there is an apparent conflict. They relate to the same subject, viz., an allowance to the auditor for his services, and were passed at the same session of the legislature. This being the case, the rule of construction is well settled. It becomes the duty of the Court to regard these enactments in pari materia, to consider them as one statute, and give them such an exposition as will sustain what appears to have been the main intent of the law-maker. In this case, the language of the local act relative to the salary and the mode in which it is to be paid, is too plain to afford any room for interpretation. It was, no doubt, a special favor conceded to the people of La Grange county, to have the compensation *357of their auditor regulated, on the -basis of a fixed salary ; and we are not permitted to indulge the conclusion that the legislature, at the same session, had intended to revoke such conceded favor, unless their intent to do so appeared manifest. • ■
J. L. Worden, for the appellants.
'From this view, the intention evinced in the statutes under consideration, when taken together,- may be stated thus: For services relative to the school fund, each county auditor shall receive as a compensation one-half of one per cent, upon the amount of that fund on loan in his county; provided, the auditor of the county of La Grange shall not be allowed such per centum in addition to his fixed salary of 700 dollars. This construction, in our opinion, is fully sustained by authority. McCartee v. The Orphan Asylum Society, 9 Cowen 437.—Dodge v. Gridley, 10 Ohio 173.—The State v. Rackley, 2 Blackf. 249.—McMahon v. The Cincinnati and Chicago Short-Line Railroad Company, 5 Ind. R. 413.
The judgment must be reversed.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.